Citation Nr: 1625272	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1998 and January 2005 to May 2006.  He also served in the Georgia Army National Guard (ARNG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims file.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The Veteran's sworn testimony is competent and credible with regard to low back symptoms since his period of active duty in Southwest Asia between 2005 and 2006.

2.  The Veteran has consistently reported the presence of chronic low back pain since his deployment to Southwest Asia in 2005; and clear and unmistakable evidence of a disability preexisting the Veteran's Southwest Asia service between 2005 and 2006 is not shown.

3.  Report of VA examination dated in March 2010 reflects a diagnosis for degenerative disc disease.

4.   Resolving all doubt in favor of the Veteran, a lumbar spine disability is attributable to active duty service in Southwest Asia.

CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2015).

Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Factual Background

The record shows that the Veteran served in the Georgia Army National Guard, and he served on active duty from May 1994 to May 1998 and from January 2005 to May 2006.  Report of enlistment examination dated in April 1994 reflects a history of back treatment completed.  Clinical evaluation of the spine was normal.  An August 2004 private chiropractic treatment reflects complaints of low back pain with left lower leg involvement that began in August 2004.  An April 2005 pre deployment health assessment reflects "excellent health" per the Veteran.
ARNG records include a March 2009 non-VA treatment record that shows complaints of low back pain that started 3 days earlier.  An April 2009 sick slip shows low back pain and issuance of a physical profile for low back pain.  A May 2009 non-VA treatment note reflects that the Veteran was to be released from active duty due to low back pain.  The assessment was lumbago.  A May 2009 ARNG record reflects that the Veteran was non-deployable due to back pain.  DA Form 2823 dated August 2009 reflects that the Veteran executed a sworn statement for ARNG.  The statement reads, in part, as follows:

In August of 2004, while at work on my civilian job, I felt something in my back pop later that night, the muscles in my left leg cramped up.  After a couple of days of back pain and tensed leg muscles I went to my civilian doctor.  He scheduled me for an MRI 2 weeks later.  Because of the pain, I couldn't wait that long and went to a chiropractor Dr. B[redacted], took ex-rays [sic] and made me do range of motion exercises.  His diagnosis was Sciatica [sic] neuralgia with lumbar myofasciitis.  He then performed spinal manipulation, electrical muscle stimulation, and spinal decompression.  The pain and tense muscle instantly relieved.  I went back a couple more times for more treatments.  I had no more pain until we were deployed in Iraq . . . 

While at Camp Stryker, Iraq, my back began to get sore again.  After the company moved to Tallil Air Base Iraq, I went to sick call for low back pain.  The Dr. on duty told me "everyone here gets low back pain."  Take Motrin and Flexeril for 7 days, then go back to work.  On our post deployment health assessment, I noted that I still had low back pain.  I got no treatment from any civilian or military doctor until March of 09.

On March 29th 2009, while on Title 32 orders for pre-mob training, I was at home loading my tuff box with all of my military TA-50 in it onto my truck when I felt my back pop again.  On 31 March 2009, I went to our Battalion PA for sick call.  Maj [redacted] ordered x-rays and gave me Flexeril + Motrin.  The next day when I went back for follow up.  Maj. [redacted] wasn't in.  I could not catch up with again at Ft. Stewart.  When we got to Camp Shelby for MOB, I told the SRP site that I was having back pain that occurred while [on] Title 32 order[s].  The SRP onsite sent me to civilian Dr.  He took x-rays, gave me Cortizone shot and ordered Chiropractic treatment.

The Camp Shelby medical officer denied me chiropractic treatment.  Since my back was not better I got REFRAD and sent home.

After REFRAD, I returned home to [redacted].  I was still in pain and sought treatment from [redacted] Chiropractic in [redacted].....I also went to the wellness center in [redacted] for physical therapy.

A September 2009 post deployment health assessment shows complaints of back pain.

In February 2010, VA received the Veteran's application for VA disability compensation for back disability.  Report of VA examination dated in March 2010 reflects a diagnosis for degenerative disc disease of the lumbar spine.  By history, in 2004, the Veteran injured his low back when he "picked up a bundle of shingles" and he heard a pop, which resolved with chiropractic treatment.  The Veteran reported that he had new onset of low back pain in 2005 with his deployment to Iraq, where received treatment and light duty for 7 days.  The Veteran reported that he injured his lower back again in 2009 while on National Guard orders.

The Veteran argued in his substantive appeal dated in September 2013 that "I had degenerative disc before Iraq."  He reported that he had no problem with his training for 3 months prior to deployment.  He reported that he reinjured his back and was separated for his back disorder.  See VA Form 9 (September 13, 2013).

At his Board hearing in May 2016, the Veteran testified that he had injured his back on three occasions when his vehicle was struck by IEDs (improvised explosive device).  He reported treatment in Iraq for back pain.  The Veteran reported symptoms of back pain since these incidents during his active duty in Southwest Asia.


Analysis

Having carefully reviewed the evidence of record, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted.

In this regard, the Board finds that the Veteran's sworn testimony is competent and credible with regard to low back symptoms since his period of active duty in Southwest Asia between 2005 and 2006.  The Board assigns significant probative value to this evidence, particularly as the Veteran's service treatment records (STRs) for the period of active duty service from January 2005 to May 2006 are unavailable.  See VA Memo, Formal Finding of Unavailability of Original Service Treatment Records for Period January 4, 2005 until May 20, 2006 (November 24, 2012).  It is noted that in circumstances where STRs are not available, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, the record shows that the Veteran has consistently reported the presence of chronic low back pain since his deployment to Southwest Asia in 2005; and clear and unmistakable evidence of a disability preexisting the Veteran's Southwest Asia service between 2005 and 2006 is not shown.  A veteran is deemed in sound condition on service entry absent clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003).

The record further shows a current disability lumbar spine, diagnosis as degenerative disc disease on VA examination in March 2010.  The Veteran's history of back pain during active duty coupled with evidence showing continuity of symptoms since service and a current disability of the back, weigh in favor of the claim.

Resolving all doubt in favor of the Veteran, the Board concludes that a lumbar spine disability, diagnosed as degenerative disc disease, is attributable to active duty service in Southwest Asia.  Accordingly, the claim is granted.


ORDER

Service connection for as degenerative disc disease of the lumbar spine is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


